DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. Closest art Kundu discloses applying video analysis to images of a POS transaction area to track user behavior and recognize skip scanning. But Kundu as well as other prior art fails to disclose the precise scheme that is claimed. Specifically the art of record fails to disclose: identifying a plurality of key points of the user's hand in the plurality of video frames; for each of the plurality of key points, determining a brightness pattern of the key point of the user's hand as the user's hand moves in the plurality of video frames; obtaining an optical flow corresponding to the key point based on the brightness pattern; and determining the location trajectory of the user's hand based on the optical flows of the plurality of key points of the user's hand. The 101 rejection has been withdrawn based on the amendment. All claims include subject matter that falls outside the three abstract idea groupings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687